            Case 1:20-cv-01580-RCL Document 67 Filed 03/01/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )    Civil Action No. 20-1580 (RCL)
                                           )
JOHN R. BOLTON                             )
                                           )
                  Defendant.               )
                                           )

        PLAINTIFF’S CONSENT MOTION FOR AN ENLARGEMENT OF TIME

       Plaintiff, the United States of America, respectfully requests that the Court enlarge the

commencement of the current discovery deadlines in this matter by 33 days, to April 5, 2021.

See ECF No. 60. Plaintiff has conferred with Defendant on the substance of this motion pursuant

to Local Civil Rule 7(m), and Defendant consents to the relief sought. As grounds for the relief

requested, Plaintiff states as follows:

       1.       This matter arises from a dispute between the parties over Defendant’s

compliance with contracts he signed regarding the protection of classified information obtained

during his service as the Assistant to the President for National Security Affairs.

       2.       On January 14, 2021, the Court granted, in part, Defendant’s Rule 56(d) motion,

and entered an order setting a schedule for phased discovery of Plaintiff in support of

Defendant’s unclean hands defense. The Court ordered that, by February 1, 2021, both parties

shall make Rule 26(a)(1) initial disclosures to each other and Defendant shall provide a phased

discovery plan to Plaintiff. ECF No. 60, at 2. After January 20, 2021, when new leadership

assumed responsibility for Plaintiff’s litigation of this matter, the Court granted Plaintiff’s
            Case 1:20-cv-01580-RCL Document 67 Filed 03/01/21 Page 2 of 2




consent motion for an enlargement of time until March 3, 2021, to afford these officials

sufficient time to become familiar with the issues in this case. ECF No. 65.

       3.       The parties have used this time constructively to discuss further proceedings in

this case, but they seek a brief additional period of time to confer.

       For the foregoing reasons, Plaintiff respectfully requests that the Court grant its consent

motion to extend the commencement of the current discovery deadlines by 33 days to April 5,

2021. A proposed order is attached.

Dated: March 1, 2021                                Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    MICHAEL R. SHERWIN
                                                    Acting United States Attorney

                                                    ALEXANDER K. HAAS
                                                    Director, Federal Programs Branch

                                                           /s/Joshua E. Gardner
                                                    JOSHUA E. GARDNER
                                                    Special Counsel
                                                    Federal Programs Branch

                                                    BRIAN P. HUDAK
                                                    Assistant United States Attorney
                                                    555 Fourth Street N.W., Room E4226,
                                                    Washington, D.C. 20530
                                                    (202) 252-2549

                                                    MICHAEL GERARDI
                                                    Trial Attorney
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW, Room 11514
                                                    Washington, D.C. 20005
                                                    (202) 616-0680

                                                    Counsel for Plaintiff
